


Exhibit 10.1






MODIFICATION AGREEMENT


This Modification Agreement ("Agreement") is made as of June 29, 2012, by and
among KENNEDY-WILSON, INC., a Delaware corporation ("Borrower"), U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as administrative agent,
lead arranger and book manager ("Agent") under the Loan Agreement described
below, U.S. BANK NATIONAL ASSOCIATION, a national banking association, as a
Lender ("U.S. Bank National Association"), and EAST-WEST BANK, a California
banking corporation ("East-West Bank", and together with U.S. Bank National
Association, and any bank that becomes a party to the Loan Agreement in the
future, collectively, "Lenders").
Factual Background
A.    Under a Revolving Loan Agreement dated July 22, 2010 (the "Loan
Agreement"), Lenders agreed to make an unsecured revolving loan of up to
$75,000,000 to Borrower (the "Loan"), subject to the terms and conditions
specified therein. Borrower's obligations under the Loan are evidenced by (i) a
Promissory Note (Facility A) dated July 22, 2010 made payable to U.S. Bank
National Association in the stated principal amount of Forty-Three Million
Dollars ($43,000,000), (ii) a Promissory Note (Facility B) dated July 22, 2010
made payable to U.S. Bank National Association in the stated principal amount of
Seven Million Dollars ($7,000,000), (iii) a Promissory Note (Facility A) dated
July 22, 2010 made payable to East-West Bank in the stated principal amount of
Twenty-Two Million Dollars ($22,000,000), and (iv) a Promissory Note (Facility
B) dated July 22, 2010 made payable to East-West Bank in the stated principal
amount of Three Million Dollars ($3,000,000) (collectively, the "Note").
B.    As of the date of this Agreement, (i) the principal balance outstanding
under Facility A is $34,188,750, and $30,811,250 in Loan funds under Facility A
are available for disbursement, and (ii) the principal balance outstanding under
Facility B is $0, and $10,000,000 in Loan funds under Facility B are available
for disbursement.
C.    In connection with the Loan, Kennedy-Wilson Holdings, Inc., a Delaware
corporation ("Guarantor"), executed in favor of Agent and Lenders that certain
Repayment Guaranty dated as of July 22, 2010 (the "Repayment Guaranty").
D.    Subject to the terms and conditions of this Agreement, Borrower, Agent and
Lenders have agreed to modify the terms of the Loan to, among other things,
extend the term of the Loan, modify the interest rate payable under the Loan,
and make additional Loan proceeds available under the Loan (so that the total
available principal amount of the Loan shall be $100,000,000), as more fully set
forth herein.
E.    As used in this Agreement, the term "Loan Documents" means the Loan
Agreement, the Note, the Repayment Guaranty and the other "Loan Documents"
described in the Loan Agreement, all as amended or modified hereby. This
Agreement shall also constitute a Loan Document. Capitalized terms used herein
without definition have the meanings ascribed to them in the Loan Agreement.

1

--------------------------------------------------------------------------------






Agreement
Therefore, Borrower, Agent and Lenders agree as follows:
1.Recitals. The recitals set forth above in the Factual Background are true,
accurate and correct, and such recitals hereby are incorporated herein as an
agreement of Borrower, Agent and Lenders.


2.Reaffirmation of Obligations. Borrower reaffirms all of its Obligations under
the Loan Documents, and Borrower acknowledges that it has no claims, offsets or
defenses with respect to the payment of sums due under the Note or any other
Loan Document. Without limiting the foregoing, Borrower (a) reaffirms Agent's
right, following the occurrence of any Event of Default, subject to the terms
and conditions of Section 1.14 of the Loan Agreement, to apply any and all
payments made by Borrower or otherwise received by Agent or Lenders with respect
to the Loan to the obligations owing by Borrower under the Loan Documents in
such order and manner deemed appropriate by Agent in its sole discretion
(subject only, as between Agent and Lenders, to the provisions of Section 9.5(b)
of the Loan Agreement, as amended hereby), and (b) expressly waives all of its
rights under applicable law or otherwise to direct Agent as to such application
or to designate the portion of the obligations to be satisfied.


3.Increased Availability. The Loan Documents are hereby amended as follows:
 
(a)On the Effective Date, Lenders shall make available to or for the benefit of
Borrower additional sums so that the total principal amount available to be
borrowed by Borrower under the Loan Agreement and the Note shall be
$100,000,000, of which $75,000,000 shall constitute the new Facility A Committed
Amount, and of which $25,000,000 shall constitute the new Facility B Committed
Amount (such additional sums being referred to herein as the "Additional
Advance"). As used herein and in the other Loan Documents going forward, the
term "Loan" shall be deemed to include the Additional Advance. U.S. Bank
National Association and East-West Bank agree that they shall each make
available such portion of the Additional Advance to be made hereunder in an
amount such that following the making of such Additional Advance, (i) U.S. Bank
National Association shall have a commitment for Facility A of $48,750,000 and a
commitment for Facility B of $16,250,000, and its Commitment Percentages shall
be as set forth on Exhibit E to the Loan Agreement (as amended hereby), and (ii)
East-Bank shall have a commitment for Facility A of $26,250,000 and a commitment
for Facility B of $8,750,000, and its Commitment Percentages shall be as set
forth on Exhibit E to the Loan Agreement (as amended hereby). On the Effective
Date, the Exhibit E attached to this Agreement shall be deemed substituted in
place of the Exhibit E attached to the Loan Agreement.


(b)Each reference in the Loan Documents to "Sixty Five Million Dollars" and
"$65,000,000" is hereby deleted in its entirety and replaced with "Seventy Five
Million Dollars" and "$75,000,000", respectively. Each reference in the Loan
Documents to "Ten Million Dollars" and "$10,000,000" (other than the references
in Section 5.8(a) of the Loan Agreement) is hereby deleted in its entirety and
replaced with "Twenty Five Million Dollars" and "$25,000,000", respectively.
Each reference in the Loan Documents to "Seventy-Five Million Dollars" and
"$75,000,000" is hereby deleted in its entirety and replaced with "One Hundred
Million Dollars" and "$100,000,000", respectively. Each reference in the Loan
Documents to "Forty-Three Million Dollars" and "$43,000,000" is hereby deleted
in its entirety and replaced with "Forty-Eight Million Seven Hundred Fifty
Thousand Dollars" and "$48,750,000", respectively. Each reference in the Loan
Documents to "Seven Million Dollars" and "$7,000,000" is hereby deleted in its
entirety and replaced with "Sixteen Million Two Hundred Fifty Thousand Dollars"
and "$16,250,000", respectively. Each reference in the Loan Documents to
"Twenty-Two Million Dollars" and "$22,000,000" is hereby deleted in its entirety
and replaced with "Twenty-Six Million Two Hundred Fifty Thousand Dollars" and
"$26,250,000", respectively. Each reference in the Loan Documents to "Three
Million Dollars" and "$3,000,000" is hereby deleted in its entirety and replaced
with "Eight Million Seven Hundred Fifty Thousand Dollars" and "$8,750,000",
respectively.
               
4.New Definitions. The "Definitions" section of the Loan Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:


"Excluded Taxes: Means, in the case of each Lender or applicable Lending
Installation and Agent, taxes imposed on its overall net income, and franchise
taxes imposed on it, by (a) the jurisdiction under the laws of which such Lender
or Agent is incorporated or organized or (b) the jurisdiction in which Agent's
or such Lender's principal executive office or such Lender's applicable Lending
Installation is located."
"Lending Installation: Means, with respect to a Lender or Agent, the office,
branch, subsidiary or affiliate of such Lender or Agent listed on the signature
pages hereof (in the case of Agent) or on its Administrative Questionnaire (in
the case of a Lender) or otherwise selected by such Lender or Agent."

2

--------------------------------------------------------------------------------




"Modification Agreement: Means that certain Modification Agreement dated as of
June 29, 2012 executed by and among Borrower, Agent and the Lenders."
"Other Taxes: Means any present or future stamp or documentary taxes and any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or under any Note or from the execution or delivery of,
or otherwise with respect to, this Agreement or any Note."
"Permitted Investors: Means William McMorrow and Fairfax Financial Holdings
Limited and its Affiliates, in each case, together with such Permitted
Investors' heirs, assigns and successors."
"Taxes" Means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes."
5.Existing Definitions.


(a)The definition of "Applicable Spread" contained in the "Definitions" section
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
"Applicable Spread: Means two and three-quarters percent (2.75%) per annum as to
all Advances and other amounts owing under both Facility A and Facility B."
(b)The definition of "Regulatory Change" contained in the "Definitions" section
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following, and all references in the Loan Agreement and any of the other Loan
Documents to the term "Regulatory Change" are hereby deleted and replaced with
references to the term "Change":


"Change: Shall have the meaning ascribed to such term in Section 1.9 of this
Agreement."
(c)The definition of "Change of Control" contained in the "Definitions" section
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:


"Change of Control: Shall be deemed to have occurred at such time as there is
(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934), but excluding (i) Permitted Investors
and (ii) any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan unless such plan is part of a group, becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of thirty-five percent (35%) or
more of the equity securities of Guarantor entitled to vote for members of the
board of directors or equivalent governing body of Guarantor on a fully diluted
basis or (b) during any period of 12 consecutive months, a majority of the
members of the board of directors of Guarantor cease to be composed of
individuals (i) who were members of that board on the first day of such period,
(ii) whose election or nomination to that board was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or (iii) whose election or
nomination to that board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors)."
(d)The definition of "EBITDA" contained in the "Definitions" section of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
"EBITDAR: Means the net income of Borrower (excluding extraordinary items), for
the applicable period, plus all interest expense (including Borrower's allocable
share of any interest expense relating to any joint venture in which Borrower is
a member, partner or joint venturer), income tax expense (including foreign
income tax expense), depreciation and amortization (including Borrower's
allocable share of any depreciation and amortization relating to any joint
venture in which Borrower is a member, partner or joint venturer) and corporate
rental

3

--------------------------------------------------------------------------------




lease expense (which, for the avoidance of doubt, does not include rental lease
expense related to any investment property) for the period."
(e)The definition of "Maturity Date" contained in the "Definitions" section of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:


"Maturity Date": June 30, 2015.
(f)The definition of "Minimum Rent Adjusted Fixed Charge Coverage Ratio"
contained in the "Definitions" section of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:


"Minimum Rent Adjusted Fixed Charge Coverage Ratio: Means, as of the end of the
most recently concluded calendar quarter, and/or as of any other date specified
in this Agreement, as applicable, (i) EBITDAR for that portion of the calendar
year then concluded, minus cash taxes (including foreign income taxes), cash
dividends (both preferred and common), and maintenance capital expenditures,
divided by (ii) interest expense (excluding Borrower's allocable share of any
interest expense relating to any joint venture in which Borrower is a member,
partner or joint venturer), plus any mandatory debt retirement plus corporate
rental lease expense (which, for the avoidance of doubt, does not include rental
lease expense related to any investment property)."
6.Further Modifications to the Loan Agreement. The Loan Documents are hereby
further amended as follows:


(a)Section 1.2(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"(a)    Absent an Event of Default hereunder, the outstanding Principal Balance
owing under the Notes shall bear interest at the Applicable Interest Rate (as
defined below). The "Applicable Interest Rate" shall mean (a) the LIBOR Daily
Reset Based Rate, as the same may fluctuate from time to time, as to all amounts
outstanding on the Loans, other than LIBOR Rate Advances, and (b) the LIBOR Rate
as to those portions of the Loans that are
LIBOR Rate Advances. Changes in the LIBOR Daily Reset Based Rate shall become
effective on the same day as the date of any change in the LIBOR Daily Reset
Based Rate, and shall apply to all Advances made hereunder (other than LIBOR
Rate Advances), whether such Advances are made prior to, the same day as, or
subsequent to any particular change in the LIBOR Daily Reset Based Rate."
(b)Section 1.2(e) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"(e)    Absent manifest error, Agent's records as to the amounts of any sums
owing hereunder (including without limitation any sums owing pursuant to
Sections 1.6 and 1.9) shall be conclusive and binding."
(c)Section 1.6 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"1.6    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation, promulgation, implementation or administration
thereof by any governmental or quasi-governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof
including, notwithstanding the foregoing, all requests, rules, guidelines or
directives in connection with Dodd-Frank Wall Street Reform and Consumer
Protection Act regardless of the date enacted, adopted or issued, or compliance
by Agent or any Lender (or applicable Lending Installation) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:
(a)    subjects Agent and/or any Lender (or any applicable Lending Installation)
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to Agent and/or any Lender in respect of the Loan or
participations therein, including without

4

--------------------------------------------------------------------------------




limitation the principal of or interest on any LIBOR Rate Advance or any other
fees or amounts payable hereunder (other than with respect to Excluded Taxes),
or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, Agent and/or any
Lender (or any applicable Lending Installation), or
(c)    imposes any other condition the result of which is to increase the cost
to Agent and/or any Lender (or any applicable Lending Installation) of making,
funding or maintaining the Loan or any LIBOR Rate Advance (or any related Loan
commitment), or to reduce any amount receivable by Agent and/or any Lender (or
any applicable Lending Installation) in connection with the Loan or
participations therein (whether of principal, interest or otherwise), or
requires Agent and/or any Lender (or any applicable Lending Installation) to
make any payment calculated by reference to the amount of the Loan by an amount
deemed material by Agent and/or such Lender,
and the result of any of the foregoing is to increase the cost to Agent and/or
such Lender (or applicable Lending Installation) of making or maintaining the
Loan or to reduce the return received by Agent and/or such Lender (or applicable
Lending Installation), as the case may be, in connection with the Loan, then,
Agent may notify Borrower that events or conditions have occurred that may
result in increased costs to Agent and/or such Lender or reductions in amounts
to be received by Agent and/or such Lender (the “Event Notice”). Once the amount
of the increased costs or reductions in amounts to be received is determined,
Agent may give Borrower notice thereof (the “Payment Notice”) and, within 15
days of the Payment Notice, Borrower shall pay Agent and/or such Lender such
additional amount or amounts as will compensate Agent and/or such Lender for
such increased cost or reduction in amount received, as reasonably determined by
Agent and/or such Lender. Borrower shall not be required to compensate Agent
and/or such Lender pursuant to this paragraph for any increased costs or
reductions suffered prior to the date that Agent sends Borrower the Event
Notice. The Payment Notice shall include a statement from Agent setting forth
such amount or amounts as shall be necessary to so compensate Agent and/or such
Lender, and shall, in the absence of manifest error, be conclusive and binding
upon Borrower. Failure on the part of Agent and/or such Lender to demand
compensation for any increased costs, lost income or reduction in amounts
received or receivable shall not constitute a waiver of Agent's or such Lender's
rights to demand compensation for any increased costs or reduction in amounts
received or receivable. The protection under this section shall be available to
Agent and the Lenders regardless of any possible contention of the invalidity or
inapplicability of any law, regulation or directive which shall give rise to any
demand by Agent or any Lender."
(d)Section 1.9 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"1.9    Changes in Capital Adequacy Requirements. If Agent determines the amount
of capital required or expected to be maintained by Agent or any Lender, any
Lending Installation of Agent or any Lender, or any corporation or other Person
controlling Agent or any Lender is increased as a result of a Change, then,
Agent may notify Borrower that a Change has occurred that may result in an
increase in the amount of capital required or expected to be maintained by such
parties described above (the “Change Event Notice”). Once the shortfall in the
rate of return on the portion of such increased capital is determined, Agent may
give Borrower notice thereof (the “Capital Adequacy Payment Notice”) and, within
15 days of the Capital Adequacy Payment Notice, Borrower shall pay to Agent (for
the benefit of the applicable Lender(s)) the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital
which Agent determines is attributable to this Agreement or any Loan or
commitment made hereunder (after taking into account Agent's and Lenders'
policies as to capital adequacy). Without limiting the foregoing, such
compensation shall include an amount equal to any reduction in return on assets
or return on equity to a level below that which Agent or any Lender could have
achieved absent its extension of credit hereunder and but for such Change.
Borrower shall not be required to compensate Agent or any Lender pursuant to
this paragraph for any shortfall in the rate of return suffered prior to the
date that Agent sends Borrower the Change Event Notice. “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines
(defined below)

5

--------------------------------------------------------------------------------




or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by Agent or any Lender (or any Lending Installation) or any
corporation or other Person controlling Agent or any Lender, including without
limitation, (a) any such law, regulation or change which affects the London
interbank market, and (b) any such change which results in an adjustment (i) of
the Federal Deposit Insurance Corporation assessment rate, or (ii) of the
reserve requirement specified by Regulation D. Notwithstanding the foregoing,
for purposes of this Agreement, all requests, rules, guidelines or directives in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
shall be deemed to be a Change regardless of the date enacted, adopted or issued
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities shall
be deemed to be a Change regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States including
transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement."
(e)The reference to "Twenty-Five Million Dollars ($25,000,000)" in Section
3.3(a) of the Loan Agreement is hereby deleted in its entirety and replaced with
"Thirty Million Dollars ($30,000,000)."


(f)Section 3.3(c) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"(c)    any Advances with respect to hotel properties shall be limited to sixty
percent (60%) of the initial acquisition price in the aggregate;"
(g)Section 3.3(f) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"(f)    any Advances for (i) the acquisition or refinancing of any land
(excluding land entitled for hotels) shall be limited to forty percent (40%) of
the initial acquisition price of such land in the aggregate, and (ii) the
acquisition or refinancing of any land entitled for hotels (whether developed or
undeveloped) shall be limited to twenty-five percent (25%) of the initial
acquisition price of such land in the aggregate; and"
(h)The reference to "1.75:1" in Section 5.2(a) of the Loan Agreement is hereby
deleted in its entirety and replaced with "1.50:1".


(i)The reference to "Thirty Million Dollars ($30,000,000)" in Section 5.2(b) of
the Loan Agreement is hereby deleted in its entirety and replaced with "Forty
Million Dollars ($40,000,000)".


(j)Section 5.2(c) of the Loan Agreement remains unmodified and in full force and
effect.


(k)The reference to "Two Hundred Million Dollars ($200,000,000)" in Section
5.2(d) of the Loan Agreement is hereby deleted in its entirety and replaced with
"Two Hundred Fifty Million Dollars ($250,000,000)".
(l)The reference to "sixty (60)" in Section 5.3(c) of the Loan Agreement is
hereby deleted in its entirety and replaced with "ninety (90)".


Section 5.4 of the Loan Agreement is hereby deleted in its entirety.
(m)Section 6.1(d) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"(d)    refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b), (c), (e) and (f) of this Section 6.1 (and continuance or renewal of
any Permitted Liens associated therewith) so long as: (i) the terms and
conditions of such refinancings, renewals, or extensions do not materially
impair the prospects of repayment of the Obligations by Borrower, (ii) to

6

--------------------------------------------------------------------------------




the extent that the Indebtedness that is refinanced was subordinated in right of
payment to the Obligations, then the subordination terms and conditions of the
refinancing Indebtedness must be at least as favorable to Lenders as those
applicable to the refinanced Indebtedness, (iii) if and to the extent any such
refinancings, renewals, or extensions are for assets acquired, sold, refinanced,
or funded by an Equity Infusion, the original amount of the Advance
corresponding to such asset shall be repaid to Lenders concurrently with such
refinancing, extension or renewal, (iv) the amount of the refinancing
Indebtedness must not be greater than the principal amount of the refinanced
Indebtedness, plus all prepayment premiums or penalties and costs and expenses
paid in connection with such refinancing, and (v) the interest rate and other
terms must not be more onerous on the Borrower, than the amount and terms of the
Indebtedness that was refinanced;"
(n)Section 6.1(e) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"(e)    subject to each Lender's receipt of five (5) days prior written notice
(which may be in the form of electronic mail) from Borrower, non-recourse debt
(and any related non-recourse guaranties related thereto) incurred or assumed by
Borrower or Borrower's Subsidiaries or Affiliates as a portion of Borrower's
purchase price of (i) commercial real property, including without limitation
land, office, multifamily, residential, industrial, retail, hotel or mixed-use
property, or (ii) pools of notes fully secured by liens on commercial real
property;"
(o)Section 6.1(f) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"(f)    subject to each Lender's receipt of five (5) days prior written notice
(which may be in the form of electronic mail) from Borrower, debt which is
recourse to or guaranteed by Borrower, where such debt is incurred or assumed by
Borrower or Borrower's Subsidiaries or Affiliates and fully secured by (a)
(i) commercial real property, including without limitation land, office,
multifamily, residential, industrial, retail, hotel or mixed-use property, or
(ii) pools of notes fully secured by liens on commercial real property, or (b)
one hundred percent (100%) of the equity interests in an entity that owns
(i) commercial real property, including without limitation land, office,
multifamily, residential, industrial, retail, hotel or mixed-use property, or
(ii) pools of notes fully secured by liens on commercial real property;"
(p)Section 6.1(g) is hereby deleted in its entirety and replaced with the
following:
"(g) Indebtedness arising under any letter of credit, performance or surety bond
or completion bond entered into in the ordinary course of business in an
aggregate principal amount at any time outstanding not to exceed Ten Million
Dollars ($10,000,000)."
(q)The following new Sections 6.1(h), 6.1(i) and 6.1(j) are hereby added to the
Loan Agreement:


"(h) Indebtedness arising under any swap contracts entered into in order to cap,
collar or exchange (i) interest rates (from fixed to floating rates or from one
floating rate to another floating rate or otherwise) with respect to any
borrowed money and (ii) currency exchange rates, in each case in connection with
the conduct of its business and not for speculative purposes."
"(i) any other Indebtedness not covered by subsections (a) through (h) above, in
an amount less than Ten Million Dollars ($10,000,000)."
"(j) All Indebtedness described in subsections (a) through (i) above must also
satisfy all other applicable requirements of this Agreement."
(r)Section 6.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"6.2    Liens.    Create, incur, or permit to exist, directly or indirectly, any
Lien on or with respect to any of its property or assets, of any kind, whether
now owned or hereafter acquired, or any income or profits therefrom, except for
(i) Permitted Liens, (ii) Liens given to vendors or lenders to secure
Indebtedness
permitted pursuant to Section 6.1(e) or 6.1(f) and the refinancing of such
Indebtedness pursuant

7

--------------------------------------------------------------------------------




to Section 6.1(d), with respect to commercial real property or pools of notes
secured by commercial real property after the Closing Date and fully secured
exclusively by such property, (iii) Liens given to secure obligations under swap
contracts permitted under Section 6.1(h), or (iv) Liens securing repayment of
obligations of Borrower in an amount less than Ten Million Dollars
($10,000,000)."
(s)Section 6.14 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"6.14    Use of Proceeds. Use the proceeds of the Advances made hereunder for
any purpose other than (i) on the Closing Date, to pay sums due the Lenders for
transactional costs and expenses under or in connection with this Agreement,
(ii) on the Effective Date (as defined in the Modification Agreement), to pay
sums due the Lenders for transactional costs and expenses under or in connection
with the Modification Agreement, and (iii) thereafter, consistent with the terms
and conditions hereof, in the case of Facility A, to finance Borrower's or its
Subsidiaries' or Affiliates' acquisition of commercial real property or pools of
notes secured by commercial real property (so long as Borrower has management
control over such Subsidiary or Affiliate), and in the case of Facility B, for
the general business purposes of Borrower, including working capital needs and
equity investments."
(t)Section 6.18 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"6.18    Dividends. Borrower shall not declare or pay corporate dividends
without the prior written consent of Lenders, except for (i) cash dividends on
preferred stock of Borrower in an amount in an amount less than of Ten Million
Dollars ($10,000,000) per fiscal year or (ii) cash dividends on common stock of
Borrower in an amount not more than Thirty Cents ($0.30) per share per fiscal
year, provided that any corporate dividends shall also satisfy all other
applicable requirements of this Agreement."
(u)Section 6.19 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"6.19    Stock Repurchases.  Other than the purchase or repurchase of corporate
stock or warrants for corporate stock of Guarantor in an aggregate amount of Ten
Million Dollars ($10,000,000) per fiscal year, Borrower shall not purchase or
repurchase any corporate stock of Borrower or Borrower's
Subsidiaries unless, at the time of any such repurchase (i) there exists no
Event of Default, (ii) Borrower is in strict compliance with all covenants
contained herein, (iii) Borrower demonstrates, to the reasonable satisfaction of
Agent, that Borrower shall remain in compliance with the covenants contained
herein for the twelve (12) months following such repurchase, and (iv) Borrower
provides the Agent with such updated financial projections as the Agent shall
reasonably require, which projections shall be reasonably satisfactory to the
Agent in all material respects."
(v)The reference to "Freeman Lyle, EVP/CFO/Secretary" in Section 8.5 of the Loan
Agreement is hereby deleted in its entirety and replaced with "Chief Financial
Officer".
 
(w)The reference to "Loeb & Loeb LLP, 10100 Santa Monica Blvd., Suite 2200, Los
Angeles, CA 90067, Attn: Lawrence Venick, Esq., Facsimile: (310) 919-3807" in
Section 8.5 of the Loan Agreement is hereby deleted in its entirety and replaced
with "Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, CA 90071, Attn:
Glen B. Collyer, Esq., Facsimile: (213) 891-8763".


(x)The first paragraph of Section 9.5(b) of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:


"(b)    Application of Recoveries. Except to the extent otherwise provided in
Section 9.7 hereof, all payments and proceeds received by Agent in connection
with the Loan and the Note, from any source, shall be applied in the following
order of priority (unless Agent otherwise agrees in writing, or, during the
existence of an Event of Default, unless Agent and all of the Lenders otherwise
agree in writing):"

8

--------------------------------------------------------------------------------




(y)The reference to "$35,000,000" in Section 9.9(a) of the Loan Agreement is
hereby deleted in its entirety and replaced with "$45,000,000".


(z)No Other Modifications. Except as expressly set forth in this Agreement, the
Loan Documents shall be and remain unmodified and in full force and effect.


7.General Release. As further inducement to Agent and Lenders to enter into this
Agreement, Borrower and Guarantor hereby release Agent and Lenders as follows:


(a)Borrower and Guarantor and their heirs, successors and assigns (collectively,
the "Releasing Parties") do hereby release, acquit and forever discharge Agent
and Lenders of and from any and all claims, demands, obligations, liabilities,
indebtedness, breaches of contract, breaches of duty or any relationship, acts,
omissions, misfeasance, malfeasance, cause or causes of action, debts, sums of
money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and expenses of every type, kind, nature, description, or
character, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, each as though fully set forth herein at length, which in any way,
have, prior to the Effective Date, arisen out of, are connected with or related
to the Loan Documents, this
Agreement or any earlier and/or other agreement or document referred to therein
(collectively, the "Released Claims").


(b)The agreement of the Releasing Parties, as set forth in the preceding
subparagraph (a) shall inure to the benefit of the successors, assigns,
insurers, administrators, agents, employees, and representatives of Agent and
Lenders.


(c)The Releasing Parties have read the foregoing release, fully understand the
legal consequences thereof and have obtained the advice of counsel with respect
thereto. The Releasing Parties further warrant and represent that they are
authorized to make the foregoing release.


(d)Each Releasing Party acknowledges that the foregoing release shall extend to
Released Claims which the Releasing Party does not know or suspect to exist in
Releasing Party's favor at the time of executing this Agreement, regardless of
whether such Released Claims, if known by such Releasing Party, would have
materially affected such Releasing Party's decision to enter into this
Agreement. Each Releasing Party acknowledges that they are familiar with Section
1542 of the Civil Code of the State of California which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Each Releasing Party waives and relinquishes any right or benefit which it has
or may have under Section 1542 of the Civil Code of the State of California and
any similar provision of the statutory or non-statutory law of any other
jurisdiction, to the full extent that it may lawfully waive all such rights and
benefits. In connection with such waiver and relinquishment, each Releasing
Party acknowledges that it is aware that it or its attorneys or agents may
hereafter discover facts in addition to or different from those which it now
knows or believes to exist with respect to the subject matter of this Section 7
or the other parties hereto, but that each Releasing Party intends hereby fully,
finally and forever to settle, waive and release all of the Released Claims,
known or unknown, suspected or unsuspected, which now exist or may exist
hereafter between Releasing Parties and Agent and Lenders in connection with the
Loan, except as otherwise expressly provided in this Section 7. This foregoing
release shall be and remain in effect notwithstanding the discovery or existence
of any such additional or different facts.
(e)Each Releasing Party warrants and represents that it is the sole and lawful
owner of all right, title and interest in and to all of the respective Released
Claims released hereby and that it has not heretofore voluntarily, by operation
of law or otherwise, assigned or transferred or purported to assign or transfer
to any person or entity any such claim or any portion thereof.
(f)This release is not to be construed and does not constitute an admission of
liability on the part of Agent or Lenders. This release shall constitute an
absolute bar to any Released Claim of any kind, whether such claim is based on
contract, tort, warranty, mistake or any other theory, whether legal, statutory
or equitable. The Releasing Parties specifically agree that any attempt to
assert a claim barred hereby shall subject each of them to the provisions of
applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action.

   MW
 
   KM
Borrower's Initials
 
Guarantor's Initials


9

--------------------------------------------------------------------------------






8.Conditions Precedent. Before this Agreement becomes effective and any party
becomes obligated under it, all of the following conditions shall have been
satisfied in a manner acceptable to Agent in the exercise of Agent's sole
judgment (except as waived or reserved by Agent in writing):


(a)Agent shall have received fully executed originals of this Agreement and any
other documents which Agent may require or request in accordance with this
Agreement or the other Loan Documents.


(b)Guarantors shall have executed and delivered to Agent the attached Consent of
Guarantor.


(c)Borrower shall have paid to U.S. Bank National Association all fees set forth
in that certain Fee Letter of even date herewith between Borrower and U.S. Bank
National Association.


(d)Agent and Lenders shall have received reimbursement, in immediately available
funds, of all actual, out-of-pocket costs and expenses incurred by Agent and
Lenders in connection with the Loan or this Agreement, including the legal fees,
charges and expenses of Agent's counsel (determined on the basis of such
counsel's generally applicable rates, which may be higher than the rates such
counsel charges Agent in certain matters).


(e)Agent shall have received all documents evidencing the formation,
organization and valid existence of the Borrower and Guarantor (to the extent
such documents have been amended or modified since the original Closing Date)
and the authorization for the execution, delivery, and performance of the
Agreement.


(f)No change shall have occurred in the financial condition of Borrower or
Guarantor, which would have, in Agent's sole judgment, a material adverse effect
on Borrower's or Guarantor's ability to repay the Loan or otherwise perform its
obligations under the Loan Documents.


(g)Agent shall have received from outside counsel for Borrower an opinion as to
Borrower's power and authority to execute, deliver and perform this Agreement,
in form and substance acceptable to Agent.
(h)Borrower's representations and warranties set forth in Section 9 below are
true and correct in all respects.


(i)The conditions precedent shall have been satisfied prior to June 30, 2012
unless waived or reserved by Agent in writing.


9.Borrower's Representations and Warranties. Borrower represents and warrants to
Agent and Lenders as follows:


(a)Loan Documents. Except as previously disclosed to Agent in writing, all
representations and warranties made and given by Borrower in the Loan Documents
are true, accurate and correct in all material respects. Borrower is in
compliance with all covenants, terms and conditions in effect and as required
under the Loan Documents (as modified by this Agreement).


(b)No Default. No Event of Default has occurred and is continuing, and no event
has occurred and is continuing which, with notice or the passage of time or
both, would be an Event of Default.


(c)Borrowing Entity. Borrower is a corporation which is duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to conduct business, and is in good standing, in the State of
California. Except as previously disclosed in writing by Borrower to Agent,
there have been no changes in the organization, composition, ownership structure
or formation documents of Borrower since the Closing Date. Borrower's execution
and delivery of this Agreement and the continued performance by Borrower of its
obligations under the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower and any other
required parties. This Agreement has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights.


10.Incorporation. This Agreement shall form a part of each Loan Document, and
all references to a given Loan Document shall mean that document as modified
pursuant to this Agreement. For purposes of this Agreement, the "Effective Date"
shall be the date that Agent notifies Borrower that all of the conditions
precedent set forth in Section 8 hereof have been satisfied in a manner
acceptable to Agent in the exercise of Agent's sole judgment, or waived or
reserved by Agent in writing.



10

--------------------------------------------------------------------------------




11.No Prejudice; Reservation of Rights. Except as expressly set forth herein,
this Agreement shall not prejudice any rights or remedies of Agent or Lenders
under the Loan Documents. Agent and Lenders reserve, without limitation, all
rights which it has against any endorser of the Note.


12.No Impairment. Except as specifically hereby amended, the Loan Documents
shall each remain unaffected by this Agreement and all such documents shall
remain in full force and effect.
13.Integration. The Loan Documents, including this Agreement: (a) integrate all
the terms and conditions mentioned in or incidental to the Loan Documents; (b)
supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument
in effect as of the Effective Date, including any of the other Loan Documents,
the terms, conditions and provisions of this Agreement shall prevail.


14.Miscellaneous. This Agreement and any attached consents or exhibits requiring
signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document. If any court of competent jurisdiction
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan Documents.
This Agreement shall be governed by the laws of the State of California, without
regard to the choice of law rules of that State. As used here, the word
"include(s)" means "includes(s), without limitation," and the word "including"
means "including, but not limited to."


[Signatures on following page]



11

--------------------------------------------------------------------------------






 
Borrower:
KENNEDY-WILSON, INC.,
a Delaware corporation


By: /s/ Matt Windisch
Name: Matt Windisch
Title: Vice President




By: /s/ Kent Mouton
Name: Kent Mouton
Title: Vice President



Agent:
U.S. BANK NATIONAL
ASSOCIATION,
as Agent
By: /s/ Linda Morgan
Name: Linda Morgan
Title: Senior Vice President
 
 
 
Lender:
U.S. BANK NATIONAL
ASSOCIATION,
as a Lender
By: /s/ Linda Morgan
Name: Linda Morgan
Title: Senior Vice President
 




S-1

--------------------------------------------------------------------------------






Lender:
EAST-WEST BANK,
as a Lender




By: /s/ Kathleen Kwan
Name: Kathleen Kwan
Title: Senior Vice President


 




S-2

--------------------------------------------------------------------------------




EXHIBIT E
COMMITMENTS AND COMMITMENT PERCENTAGES
OF LENDERS


Bank
Facility A
Commitment
Facility A Commitment
Percentage
U.S. Bank National Association:
$48,750,000
65.0%
 
Facility B
Commitment
Facility B Commitment
Percentage
 
$16,250,000
65.0%
 
 
 
East-West Bank:
Facility A
Commitment
Facility A Commitment
Percentage
 
$26,250,000
35.0%
 
 
 
 
Facility B
Commitment
Facility B Commitment
Percentage
 
$8,750,000
35.0%




EXHIBIT E